DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Wang on April 27, 2021.
Claims
The claim set filed on April 23, 2021 has been amended as follows: 
Please cancel claim 4.
(Currently Amended) A modular adjustable shoe, comprising: 
a sole forefoot; 
a sole heel proximate the sole forefoot having a connecting groove and having at least one second fastening hole; 
a connecting block connected to the sole forefoot proximate the sole heel and complementary to the connecting groove and inserted into the connecting 
a first fastening part; [[and]] 
a second fastening part connectable to the first fastening part, wherein the first fastening part and the second fastening part are respectively connected through one of the plurality of first fastening holes and the at least one second fastening hole;
at least one removably reattachable shielding piece; 
a connecting piece connecting the removably reattachable shielding piece to the sole forefoot; 
a second protruding part connected to a sole surface; and 
a first protruding part connected to a heel surface wherein the first protruding part is located between the at least one removably reattachable shielding piece and the second protruding part.

5.	(Currently Amended) The modular adjustable shoe of Claim [[4]]1 wherein the connecting piece is located between the first protruding part and the second protruding part.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are allowed over the prior art of record as none of them, alone or in combination, disclose a modular shoe adjustable in size, the modular shoe having a connecting block on a sole forefoot is inserted into a complementary groove in a sole heel, wherein first and second fastening parts are connected through aligned fastening holes in the sole forefoot and heel portions to set a size, and the modular shoe further comprising a removably reattachable shielding piece connected to the sole forefoot positioned relative to protruding portions of the shoe forefoot and heel uppers.  The closest prior art is Peraro (US 8,869,434) which teaches a modular shoe having adjustable size via connection of a connecting block and groove on forefoot and heel portions, respectively, as well as the shielding piece positioned relative to the protruding portions of the upper; however, Peraro does not teach the shielding piece being removably reattachable.  Furthermore, modifying Peraro to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732